Name: Commission Regulation (EC) No 509/1999 of 8 March 1999 concerning an extension of the maximum period laid down for the application of ear-tags to bison (Bison bison spp.)
 Type: Regulation
 Subject Matter: marketing;  information technology and data processing;  means of agricultural production
 Date Published: nan

 9.3.1999 EN Official Journal of the European Communities L 60/53 COMMISSION REGULATION (EC) No 509/1999 of 8 March 1999 concerning an extension of the maximum period laid down for the application of ear-tags to bison (Bison bison spp.) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 4(2) thereof, Having regard to the request submitted by the United Kingdom and France, Whereas the United Kingdom and France have requested for an extension to nine months of the maximum period laid down for the application of ear-tags to bison, due to practical difficulties; Whereas as bison might be reared in other Member States too, this extension should apply for all Member States; Whereas those bovine animals are kept in such farming conditions where calves stay always close to their mother until they are separated at the age of nine months at the latest; Whereas it is justified to take into account this request, provided that the extension of the maximum period does not affect the quality of information provided by the national database and that there is no movement of such animals to which ear-tags have not been applied; Whereas Member States' authorities undertake the commitment not to extend this derogation to other elements of the identification and registration system of bison; Whereas this Regulation should be without prejudice to the decisions to be adopted regarding the fully operational character of the national databases; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS REGULATION: Article 1 Member States may extend up to nine months the maximum period laid down by Article 4(2) of Regulation (EC) No 820/97 regarding the application of ear-tags to bison (Bison bison spp.). This extension shall not effect the quality of information provided by the national database. Article 2 1. The extension provided for in Article 1 shall be granted subject to all the conditions set out in paragraphs 2 and 3. 2. The animals shall belong to the Bison bison spp. 3. The ear-tags shall be applied when the calves are separated from their mothers and, in any case, before they are nine months old. If an animal leaves the holding on which it was born before that age, it shall be ear-tagged before leaving the holding. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 117, 7. 5. 1997, p. 1.